        Case 3:18-cv-05092-RBL Document 141 Filed 10/15/19 Page 1 of 1




             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA




      AIR TRANSPORT ASSOCIATION OF                           JUDGMENT
      AMERICA, dba AIRLINES FOR AMERICA,
                                                             CASE NUMBER: C18-5092RBL
                            Plaintiff,

             v.

      WASHINGTON DEPARTMENT OF LABOR &
      INDUSTRIES and JOEL SACKS, in his official
      capacity as Director of the Department of Labor &
      Industries,

                           Defendant

      &

      ASSOCIATION OF FLIGHT ATTENDANTS-
      COMMUNICATION WORKERS OF AMERICA,
      AFL-CIO, a labor organization,

                            Intervenor.


XX    Decision by Court. This action came to trial before the Court. The issues have been
      considered and a decision has been rendered.

        THE COURT HAS ORDERED THAT Plaintiff Air Transport’s Motion for Summary
Judgment, Dkt [102], is DENIED. Defendant Washington State Department of Labor
Industries and Intervenor AFA’s Motions for Summy Judgement, Dkts [83] and [93], are
GRANTED.


             DATED: 10/15/19                      s/William M. McCool
                                                  William M. McCool, Clerk


                                                  ___________________
                                                   Deputy Clerk
